Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/6/22 has been entered.
Claims 1-14 and 16-19 are pending. Claim 17 is withdrawn.  Claims 18 and 19 are new.  Claims 1-14, 16, 18 and 19 are under consideration.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.


Information Disclosure Statement
Acknowledgement is made of Applicant’s information disclosure statements (IDS) submitted on 2/4/22. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Seitz, Jr. et al. (US 6,977,082 B2; cited in IDS).
Seitz, Jr. et al. teach antibacterial compositions having high antibacterial effectiveness and excellent esthetic properties (e.g. abstract).  Seitz, Jr. et al. teach the composition has excellent foam stability (e.g. column 1, lines 12-23), and comprises:
-a denatured alcohol (ethanol) (e.g. column 14, lines 48-67);
-a single foam boosting surfactant that is cocamide monoethanolamine (MEA) (e.g. column 17, lines 21-28); 
-one or more additional surfactants that are present in addition to the single foam boosting surfactant, including cocamidopropyl betaine (e.g. column 9, line 22-column 14, line 47; Claim 13); 
-a foam stabilizing polymer (polymer additives) including PEG-23M (e.g. Examples; column 66, line 2; Claim 1); 
-a hydrating agent (humectant), including glycerin (e.g. column 16, lines 20-34); 
-one or more active agents, including vitamin E (e.g. column 15, lines 13-58); and 
-a solvent, including water (e.g. column 16, lines 49-50).
Regarding Claims 1-8, and 11, while there is not a single example comprising each of the claimed components, the ingredients are included among a short list of preferred ingredients.  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  
Regarding Claim 9, Seitz, Jr. et al. teach the inclusion of petrolatum and/or aloe (i.e. skin protectant) (e.g. column 15, lines 13-58).  

Claims 1-4, 6, 8, 9, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lestage et al. (US 2008/0051312).
Lestage et al. teach skin sanitizing compositions containing lower (C1-C4) alcohol and a polymeric fluorosurfactant formulated for being dispensed as a foam product (e.g. abstract).  Lestage et al. teach the composition comprises:
-a denatured alcohol (ethanol) (e.g. paragraphs 0052-0055);
-a single foam boosting surfactant that is cocamide monoethanolamine (MEA) (e.g. paragraph 0061); 
-one or more additional surfactants that are present in addition to the single foam boosting surfactant, including cocamidopropyl betaine (e.g. paragraphs 0026, 0028, 0059-0066); 
-a foam stabilizing polymer (polymeric fluorosurfactant) (e.g. abstract, paragraph 0011; Claim 1) 
-a hydrating agent (emollient), including glycerol (e.g. paragraph 0070); 
one or more active agents, including vitamins (e.g. paragraph 0087); and 
a solvent, including water (e.g. paragraphs 0056-0058).
Regarding Claims 1-4, 6, and 8, while there is not a single example comprising each of the claimed components, the ingredients are included among a short list of preferred ingredients.  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  
Regarding Claim 9, Lestage. et al. teach the inclusion of insect repellant and/or skin conditioners (i.e. skin protectants) (e.g. paragraph 0087).  
Regarding Claims 12 and 18, Lestage et al. teach 
-the denatured alcohol is present in an amount ranging from 30% to 95%; 
-the detergents and emulsifiers are present at a level “to provide the desired level of activity and can be modified”; 
-the polymeric fluorosurfactant is present in an amount ranging from 0.001% to 10%; 
-the hydrating agent (emollient) is present  at a level “to provide the desired level of activity and can be modified”;
-the one or more active agents are present but a range is not disclosed.
-with any balance wt% of the foam sanitizer composition being the solvent, which is water (e.g. Claim 1; paragraphs 0059-0066). 
Regarding the additional surfactants, hydrating agents, and skin care active, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to vary the ingredient concentrations through routine experimentation to arrive at the concentrations of 6.2-14 wt%, 0.5-0.9 wt% and 0.07-0.22 wt% respectively, in order to optimize the resulting product. Regarding the overlapping ranges, In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).   

Claims 1-9, 11-14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez de Castro et al. (US 2013/0011490) in view of Seitz, Jr. et al. (US 6,977,082 B2; cited in IDS) and Veeger et al. (CA 2589502; cited in IDS).
Fernandez de Castro et al. teach “high lower alcohol content” (>40% v/v of a C1-4 alcohol) liquid composition able to be dispensed as a stable foam with the use of non-propellant foam dispensing devices from non-pressurized containers (e.g. abstract; paragraph 0016). Fernandez de Castro et al. teach the composition comprises:
-60-80% denatured ethanol (e.g. paragraph 0049, 0075, 0151; Examples);
-one or more additional surfactants (i.e. silicone-based surfactant) (e.g. paragraph 0015, 0020-0023; Examples; Claim 1);
-a hydrating agent (i.e. glycerin/glycerol) (e.g. paragraph 0069, 0070; Examples);
-one or more active agents (e.g. claim 40); and
-a solvent (i.e. water) (e.g. paragraph 0021, 0065; Examples). 
Fernandez de Castro et al. do not teach the inclusion of foam boosting surfactants. Fernandez de Castro et al. do not teach the inclusion of cocamide MEA, or the foam stabilizing polymer PEG-23M.  
These deficiencies are made up for by the teachings of Seitz, Jr. et al. and 
Seitz, Jr. et al. teach antibacterial compositions having high antibacterial effectiveness and excellent esthetic properties (e.g. abstract).  Seitz, Jr. et al. teach the composition has excellent foam stability and comprise an antibacterial agent, a surfactant, a hydrotrope, a hydric solvent, esthetics-enhancing ingredients, and optional skin care ingredients, and that provide a substantial reduction, e.g., greater than 99%, in Gram positive and Gram negative bacteria populations within one minute (e.g. column 1, lines 12-23).  Seitz, Jr. et al. teach the inclusion of cocamide MEA to provide foam enhancement (e.g. column 17, lines 21-28), vitamin E (i.e. active agent), petrolatum (i.e. skin protectant) and aloe (i.e. skin protectant) as skin care agents (e.g. column 15, lines 38-58).
Veeger et al. teach an alcoholic foam composition for skin and hands, having an alcohol     concentration if at least 52 wt% (e.g. abstract; page 4).  Veeger et al. teach the inclusion of 0.5-20 wt% of a surfactant, including PEG/PPG-18/18 dimethicone (silicone-based surfactant) (e.g. page 5, lines 24-27; page 6b lines 18-24), and at least one polyalkylene glycol at 0.01-3 wt%, including PEG-23M (e.g. page 6, lines 15-28; page 6c, lines 5-9).  Veeger et al. teach that despite their high alcohol concentrations, the foams according to their invention are characterized by very good stability, and disinfection even without further additional antimicrobial adjuvants (e.g. page 8, lines 21-end).
Regarding Claims 1-6, and 8, it would have been obvious to one of ordinary skill in the art at the time of filing to include the cocamide MEA of Seitz, Jr. et al. and the poly(ethylene glycol) 23M of Veeger et al.in the composition of Fernandez de Castro et al.  It would have been obvious to one of ordinary skill in the art to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  All of the compositions are useful as sanitizing foams comprising similar ingredients, and one of ordinary skill would have been motivated in order to provide the benefits of foam enhancement and skin care, as provided by the cocamide MEA of Seitz, Jr. et al. and the benefits of foam stability and skin conditioning as taught by Veeger. 
Regarding Claims 7 and 9, Seitz, Jr. et al. teach the inclusion of cocamide MEA to provide foam enhancement (e.g. column 17, lines 21-28), but also vitamin E (i.e. active agent), petrolatum (i.e. skin protectant) and aloe (i.e. skin protectant) as skin care agents (e.g. column 15, lines 38-58). Fernandez de Castro broadly teach the inclusion of skin actives, as described supra, but do not provide further details. It would have been obvious to one of ordinary skill in the art to have included the actives taught by Seitz, Jr. et al. in order to provide the benefits of skin care. 
Regarding Claim 11, Fernandez de Castro et al. further teach the inclusion of cocamidopropyl betaine (e.g. paragraphs 0060, 0061, Examples). 
Regarding Claims 12 and 18, Fernandez de Castro et al. teach the denatured alcohol is present in an amount ranging from 60-80%, which overlaps with the range of 70 wt% to 85 wt%, and 78 wt% to 85 wt% (e.g. paragraph 0151); Fernandez de Castro et al. teach the one or more additional surfactants (including cocamidopropyl betaine) are present in an amount of 0.1-5% by weight and 0.01-12% of a foam stabilizing agent (i.e. cocamide MEA) (e.g. paragraph 0026, 0031, 0060,claim 18), which overlaps the claimed total range of 6.2 wt% to 14 wt%; Veeger et al. teach 0.01-3 wt% of PEG-23M (e.g. page 6c, lines 5-9).  Fernandez de Castro teach up to 5% glycerol, and exemplify 0.5 wt% and 0.9 wt%, which meets the claimed range (e.g. paragraph 0070; Examples 53-63); with a balance being water (e.g. paragraph 0021, 0028). Regarding the skin care active, both Fernandez de Castro and Seitz, Jr. are silent as to the amount, however, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to vary the vitamin E concentration through routine experimentation to arrive at the concentration of 0.07 wt% to 0.22 wt% in order to optimize the resulting product. Regarding the overlapping ranges, In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).   
Regarding Claims 13 and 14, in addition to the amounts recited in claim 12, Fernandez de Castro et al. teach the inclusion of PEG-7 glyceryl cocoate at up to 5wt%, which overlaps with the claimed range (e.g. paragraph 0070). Veeger et al. teach the inclusion of 0.5-20 wt% of a surfactant, including PEG/PPG-18/18 dimethicone which overlaps with the claimed range (e.g. page 5, lines 24-27; page 6b lines 18-24). Regarding the overlapping ranges, In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).   
Regarding Claim 19, Fernandez de Castro et al. exemplify foams lasting between 9 and 30 seconds (i.e. more than ten seconds, more than 20 seconds, etc.) (e.g. paragraph 0169).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fernandez de Castro et al. (US 2013/0011490), Seitz, Jr. et al. (US 6,977,082 B2; cited in IDS) and Veeger et al. (CA 2589502; cited in IDS) as applied to claims 1-9 , 11-14, 18 and 19, and further in view of Collins et al. (US 2015/0132401).
Regarding Claims 1-9, 11-14, 18 and 19, the teachings of Fernandez de Castro, Seitz, Jr. and Veeger are described supra.  
Fernandez de Castro et al. teach the inclusion of one or more active agents (e.g. claim 40), but do not teach the inclusion of yucca.  This is made up for by the teachings of Collins et al.
Collins et al. teach methods and compositions for treating intact irritated or inflamed skin with a composition comprising at least one Histamine Receptor pathway inhibitor; at least one Lipoxygenase pathway inhibitor; at least one Cyclooxygenase pathway inhibitor and at least one Chemotaxis pathway inhibitor (e.g. abstract). Collins et al. teach yucca as an excellent inhibitor of the Chemotaxis Pathway (e.g. paragraph 0051), which contributes to skin inflammation (e.g. paragraph 0005, 0016, 0040, 0048).
Regarding Claim 10, it would have been obvious to one of ordinary skill in the art at the time of filing to include yucca of Collins et al. in the composition of Fernandez de Castro, Seitz, Jr. and Veeger.  It would have been obvious to one of ordinary skill in the art to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  All of the compositions are useful as topical skin compositions, and one of ordinary skill would have been motivated in order to provide the benefits of reduced skin inflammation through the chemotaxis pathway, as taught by Collins et al.

Allowable Subject Matter
Claim 16 is allowed.


Response to Arguments
Applicant's arguments filed 5/6/22 have been fully considered but they are not persuasive. 
Applicant argues, beginning on page 7 that the Office has failed to prove the combination would yield nothing more than predictable results.  This is not found persuasive.  As described supra, all of the compositions are useful as sanitizing foams comprising similar ingredients, and one of ordinary skill would have been motivated in order to provide the benefits of foam enhancement and skin care, as provided by the cocamide MEA of Seitz, Jr. et al. and the benefits of foam stability and skin conditioning as taught by Veeger. “When a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.  Consistent with this reasoning, it would have obvious to have selected various combinations of various disclosed ingredients from within a prior art disclosure, to arrive compositions “yielding no more than one would expect from such an arrangement”. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  
Regarding the ethanol concentration, Fernandez de Castro et al. teach the denatured alcohol is present in an amount ranging from 60-80%, which overlaps with the range of 70 % to 85 %, and 78 % to 85 % (e.g. paragraph 0151). The fact that the Examples of Fernandez de Castro do not exceed 75% does not teach away from the broader disclosure. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). 
Applicant further argues that the prior art does not teach the claimed range of vitamin E of 0.07-0.22 wt%.  As described supra, both Fernandez de Castro and Seitz, Jr. are silent as to the amount of skin care actives, however, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to vary the vitamin E concentration through routine experimentation to arrive at the concentration of 0.07 wt% to 0.22 wt% in order to optimize the resulting product. It is obvious to optimize within prior art conditions or through routine experimentation.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Applicant has not provided such a showing. 
Applicant further argues on page 9 that Collins teaches numerous options of skin protectants and there is no motivation to select yucca.  This is not found persuasive. Collins et al. teach yucca as an excellent inhibitor of the Chemotaxis Pathway (e.g. paragraph 0051), which contributes to skin inflammation (e.g. paragraph 0005, 0016, 0040, 0048). It would have been obvious to have selected any of the agents disclosed by Collins et al., including yucca.  “[T]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004) (MPEP 2145 D).  

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/Primary Examiner, Art Unit 1619